FILED
                             NOT FOR PUBLICATION                             FEB 22 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERMAINE ANTONIO ARMSTRONG,                       No. 11-16879

                Petitioner - Appellant,           D.C. No. 1:10-cv-00173

  v.
                                                  MEMORANDUM *
WARDEN OF USP-ATWATER,

                Respondent - Appellee.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding *

                            Submitted February 21, 2012 ***

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Federal prisoner Jermaine Antonio Armstrong appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
               The parties consented to proceed before a magistrate judge.
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Armstrong contends that his due process rights were violated by a

Disciplinary Hearing Officer’s (“DHO”) determination that Armstrong committed

the prohibited act of “Killing (Aiding and Abetting)” of another inmate. Contrary

to Armstrong’s contentions, as the district court properly concluded, the record

reflects that procedural safeguards were met and that “some evidence” supports the

DHO’s findings. See Superintendent v. Hill, 472 U.S. 445, 454-56 (1985); Wolff v.

McDonnell, 418 U.S. 539, 556 (1974) (“Prison disciplinary proceedings are not

part of a criminal prosecution, and the full panoply of rights due a defendant in

such proceedings does not apply.”).

      Armstrong also contends that he did not consent to the jurisdiction of the

magistrate judge. This contention is belied by the record.

      AFFIRMED.




                                          2                                    11-16879